Citation Nr: 1528415	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  10-46 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for chronic otitis of the left ear.

2.  Entitlement to service connection for left ear hearing loss as secondary to chronic otitis of the left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel



INTRODUCTION


The Veteran had active service from May 1979 to July 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Board reopened the claim and remanded the case for further development in July 2011.  That development was completed, and the case was returned to the Board for appellate review.

In a January 2012 decision, the Board denied the issue of entitlement to service connection for chronic otitis of the left ear. The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a May 2013 memorandum decision, the Court vacated and remanded the case to the Board. 

In an April 2014 decision, the Board remanded the case for obtaining a medical nexus opinion in compliance with the Court's memorandum decision. The case has again returned to the Board for further review. 

The Board also notes that a July 2014 memorandum decision has affirmed, in part, the Board's April 2013 decision denying service connection for left ear hearing loss. However, the Court remanded the issue of entitlement to service connection for left ear hearing loss as secondary to chronic otitis of the left ear.  

In December 2014, the Board remanded the appeal to the RO for additional substantive development, namely to schedule the Veteran for a VA examination to determine the etiology of his chronic otitis of the left ear.  The Veteran was slated for a VA examination in March 2015, but he failed to appear.  The appeal has returned to the Board for further appellate action. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

In December 2014, the Board remanded the appeal to the RO for additional substantive development, namely to schedule the Veteran for a VA examination to determine the etiology of his chronic otitis of the left ear.  In March 2015, the Veteran failed to report for a VA examination scheduled at the VA Medical Center (VAMC) in Columbia, South Carolina.  (See VA 21-2507, Request for Examination, prepared by the VAMC in Columbia, South Carolina, received and uploaded to the Veteran's Veterans Benefits Management System (VBMS) electronic claims file on February 5, 2015)).  

The Veteran's address noted on the VA examination request was 139 C.W., Augusta, Georgia.  As noted by the Veteran's representative in a June 2015 written argument to VA, the Veteran never received notification of the March 2015 VA examination because he was in the process of moving residences.  According to the Veteran's representative, the Veteran's current address, according to the Disabled American Veterans' database, is:  301 C.P., Augusta, Georgia.  The Veteran's representative related that a memorandum of the change in the Veteran's address had been submitted to the Board on April 15, 2015.  This memorandum is not contained in the Veteran's VBMS or Virtual VA electronic records.  A search of the Board's Veterans Appeals Co-Locator System (VACOLS) reflects that the Veteran's current address is 139 C.W., Augusta, Georgia.  A notation in the "Mail Tab," however, reflects that a change of address was received at the Board on April 16, 2015.  Thus, in view of an absence of notice of the March 2015 examination on record and evidence that the Veteran had moved residences during that timeframe, the Board cannot presume that such notice was sent.  Kyhn v. Shinseki, 716 F.3d 572, 576, 577 (Fed. Cir. 2013).  Thus, the claim for service connection for chronic otitis of the left ear must be remanded to schedule the Veteran for a VA examination in conjunction with this claim, pursuant to the Board's December 2014 remand directives, and as requested by the Veteran's representative in a June 2015 written argument to VA.  (See Veteran's representative's June 2015 written argument to VA, at page (pg.) 4)).  

As the issue of entitlement to service connection for left ear hearing loss is inextricably intertwined with the claim for service connection for chronic otitis of the left ear, it must also be remanded.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should afford the Veteran a VA examination to determine the nature and etiology of his chronic otitis of the left ear. To the extent possible, the examination should be conducted by someone other than the May 2014 VA examiner.  Notice of the examination must be sent to the Veteran at his updated address as provided in Disabled American Veterans' appellate brief dated June 3, 2015, document receipt date in VBMS of June 8, 2015.
   
Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's available service treatment records, post-service medical records, and assertions. 
   
The examiner should note that the Veteran is competent to attest to factual matters of which he had first-hand knowledge. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.
   
For legal purposes, the examiner must assume that chronic otitis media of the left ear did not preexist the Veteran's military service.
   
The examiner must state whether it is at least as likely as not (50 percent or greater probability) that the Veteran currently has chronic otitis of the left ear that manifested in service or that is otherwise causally or etiologically related to his military service, to include his reported symptomatology and any treatment therein.
   
 (The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.)
   
If and only if the Veteran's chronic otitis of the left ear is found to be of service origin or otherwise related thereto, should the VA examiner determine whether it is at least as likely as not (50 percent or greater probability) that any current left ear hearing loss has been caused or aggravated (permanently increased in severity beyond the natural progress of the disorder) by the chronic otitis of the left ear.
   
If aggravation of any left ear hearing loss by the service-connected chronic otitis of the left ear is found to exist, the examiner should provide an assessment, if possible, of the baseline level of impairment of the left ear hearing loss prior to aggravation, and then provide a quantification, if possible, of the level of additional impairment above and beyond this baseline level imposed by the service-connected chronic otitis of the left ear.  If it is not possible to provide such an assessment, the examiner must provide the reasons for his or her finding.

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  It is requested that the examiner consider and reconcile any additional opinions of record or any contradictory evidence regarding the above.  If the examiner is unable to provide an opinion without resort to mere speculation, he or she should so indicate and explain why an opinion cannot be rendered.

2.  After undertaking any other development deemed appropriate, the RO should readjudicate the claims of entitlement to service connection for chronic otitis of the left ear and entitlement to service connection for left ear hearing loss as secondary to chronic otitis of the left ear. 

If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  Thereafter, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

